Citation Nr: 0400305	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  01-05 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
shoulder strain (left shoulder disability), currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chronic low back 
sprain (low back disability), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for left knee 
tendinitis (left knee disability), currently evaluated as 10 
percent disabling.

4.  Entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that increased the evaluation of his left 
shoulder disability to 20 percent, effective March 17, 2000; 
denied entitlement to increased rating for his low back and 
left knee disabilities; and denied entitlement to a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30.  
The veteran perfected a timely appeal of these determinations 
to the Board.

On his March and June 2001 Substantive Appeals, (on VA Forms 
9, Appeal to the Board), the veteran requested that he be 
afforded a hearing before a Member of the Board (now known as 
a Veterans Law Judge) in Washington, DC.  In a June 2003 
letter, the Board notified the veteran that the hearing was 
scheduled to take place in December 2003.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report for the hearing.  Since that time, there is 
no indication in the record that the veteran has requested 
that the hearing be rescheduled, and in December 2003, his 
representative submitted further written argument in support 
of his claim.  Under the circumstances, the Board concludes 
that the veteran's request for such a hearing has been 
withdrawn.  See 38 C.F.R. § 20.702 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

After a careful review of the claims folder, the Board finds 
that each of the veteran's claims must be remanded for 
further development and adjudication.

Initially, the Board notes that the veteran was last formally 
examined by VA in July 2000.  As the RO noted in confirming 
and continuing the denial of his increased rating claims, 
although it has made several attempts to examine since that 
time, he had failed to report for examinations scheduled to 
take place in March and November 2002 and in February 2003.  
In this regard, in written argument dated in June 2003, the 
veteran's representative points out that there is no 
indication in the claims folder that the veteran was notified 
of the time, date and location of the examinations, or the 
importance of appearing for the VA examinations so that he 
could make an informed decision as to whether to report for 
the examinations.  Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  Thus, to afford the veteran the benefit of all 
reasonable doubt, the Board concludes the RO should make 
another attempt to have the veteran examined.  In doing so, 
however, the RO must advise him that a new examination is 
necessary to properly adjudicate the veteran's claim.  The RO 
must also notify the veteran that his failure to report to 
any such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  

In addition, although the veteran receives regular treatment 
at the Washington, DC, VA Medical Center, records of his VA 
treatment, dated since February 2002, have not been 
associated with the claims folder.  Moreover, the Board 
observes that in an October 2002 statement, the veteran 
reported that he received all his medical care at the VA 
medical facility.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these 
outstanding VA medical records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

Further, with respect to the veteran's low back claim, in 
December 2003 written argument, the veteran representative 
noted that the regulations governing the evaluation of spine 
disorders had recently changed and asserted that the issue 
had to be remanded in light of the Court's decision in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); the Board agrees.  
Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
his July 2000 VA spine examination did not sufficiently 
address the symptomatology contemplated by the new 
provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination, and adjudication of the 
veteran's claim under the new diagnostic criteria is 
warranted.  

Finally, with respect to the veteran's claim of entitlement 
to a temporary total rating for convalescent purposes 
pursuant to 38 C.F.R. § 4.30 because of having left knee 
surgery in May 1999, the Board finds that this issue must be 
remanded because the operative report and any treatment 
records relating the arthroscopic surgery have not been 
associated with the claims folder.  In this regard, the Board 
notes that in a May 5, 1999, VA outpatient entry, an examiner 
reported that the veteran was scheduled to have arthroscopy 
and repair of a torn meniscus and was seen "pre-op" for 
"crutch instruction."  Further, a June 18, 1999, outpatient 
physical therapy entry refers to May 18, 1999, as the 
"injury date," which presumably is the date on which the 
left knee arthroscopy was performed.  Accordingly, the 
records relating to this surgery must be obtained before VA 
can consider this claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate each of the veteran's 
claims.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since March 1999 for any left 
shoulder, low back and left knee 
problems.  This should specifically 
include any records of his treatment at 
the Washington, DC, VA Medical Center, 
dated since February 2002, as well as all 
records relating to the veteran's May 
1999 left knee arthroscopy, which was 
performed at that facility.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for VA 
examination to determine the nature, 
extent, frequency and severity of the 
left shoulder, low back and left knee 
disorders.  The veteran is advised that 
the examination requested in this remand 
is deemed necessary to evaluate his 
claims and that his failure, without good 
cause, to report for scheduled 
examination could result in the denial of 
his claims.  See 38 C.F.R. § 3.655.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

With respect to the veteran's left 
shoulder, low back and left knee 
pathology, the examiner should identify 
and express an opinion as to the severity 
of these manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm) of 
the affected parts.  The examiner should 
conduct all indicated tests and studies, 
to include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  In 
rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in left shoulder, 
low back and left knee.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
parts.  With respect to the low back, the 
examination of the lumbosacral spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.

Finally, with respect to the veteran's 
temporary total rating claim, the 
examiner must opine as to whether the 
veteran's May 1999 left knee arthroscopic 
surgery required at least one month of 
convalescence.  The examiner should also 
state whether, due to the surgery, the 
veteran used a therapeutic immobilization 
device; the application of a body cast; 
needed to be confined to a house; or 
required the use of a wheelchair or 
crutches.  

All opinions and conclusions expressed 
must be supported by a complete 
rationale.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  In doing so, the RO must 
specifically consider of the criteria for 
rating low back disabilities set forth in 
Diagnostic Codes 5285 to 5295, in effect 
prior to September 26, 2003, as well as 
the revised criteria for rating these 
disorders, set forth in Diagnostic Codes 
5235 to 5243 that became effective on 
that date.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


